DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18 are pending and examined below. This action is in response to the claims filed 6/15/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 112 filed on 6/15/22, regarding 35 U.S.C. § 112 rejections are persuasive in view of amendments filed 6/15/22. 35 U.S.C. § 112 rejections are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 101 filed on 6/15/22, regarding 35 U.S.C. § 101 rejections are persuasive in view of amendments filed 6/15/22. 35 U.S.C. § 101 rejections are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 6/15/22, regarding 35 U.S.C. § 103 rejections have been fully considered and are not found persuasive in view of the art of record.
Regarding applicant’s remarks page 16-17, asserting Sun’s disclosure of a prediction based trajectory planning of autonomous vehicles and therefore does not disclose the analysis of a plurality of images of a plurality of road regions to train an AI model, then utilizing said trained model to generate trajectory parameter suggestions indicating alternative trajectory waypoints is in fact disclosed within Sun ¶41 and ¶49, such that it discloses utilizing “training data provided by the real world data collection system 201 can be used to train the prediction-based trajectory planning system 202 to build a generative prediction model” then utilizing said trained machine learning techniques to suggest vehicle trajectories based on present environmental conditions.
Applicant’s remarks further assert, page 17, that Sun does not disclose generation of a velocity based on a previous moment velocity, a projected velocity, and the trajected parameter suggestion, however Sun explicitly discloses “first suggested trajectory may cause the vehicle 105 to make a sequential change on its speed and heading” (Sun - ¶49) therefore disclosing generating a velocity based on a previous moment velocity, a projected velocity and a trajected parameter suggestion.  Sequential velocity changes to achieve an intended change explicitly discloses utilizing a previous moment velocity and a projected velocity while heading corresponding to the recited a trajected parameter suggestion. 
Regarding applicant’s remarks, page 18, asserting Sun does not disclose controlling a movement of the AGV based on the adjusted trajectory waypoint, Sun explicitly discloses “The autonomous vehicle control subsystem, for example, can use the real-time generated trajectory to safely and efficiently navigate the vehicle 105 through a real world driving environment while avoiding obstacles and safely controlling the vehicle” (Sun - ¶15) where real-time generated trajectory corresponding to the recited adjusted trajectory waypoints.
Therefore, amendments are rejected utilizing teachings of previously noted art of record and rejections are updated below to reflect the amendments as such.

The office advises the utilization of interviews in the process of creating the most efficient and constructive examination process in that the interpretations of the examiner and applicant of both the art of record as well as the present application are expressed in a mutual agreement in order to create and push forward the most productive discussions/amendments to move towards allowance.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 7-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over
Sun et al. (US 2019/0072973) in view of Mori (US 2007/0078594).

Regarding claims 1, 7, and 13, Sun discloses a prediction based trajectory planning system for autonomous vehicles including a system for dynamically modifying a trajectory of an autonomous ground vehicle (AGV) during real-time navigation, the system comprising (Abstract): 
a navigation device comprising at least one processor and a computer-readable medium storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations comprising (¶62 and Abstract): 
receiving an image of a visible road region ahead of an AGV (¶25 – LIDAR generates the recited image of the visible road ahead); 
projecting a plurality of planned trajectory waypoints on the image (¶50 - A trajectory or path can be specified as a collection of waypoints from a current vehicle position to a desired vehicle position along a designated path and the prediction-based trajectory planning module 200 uses object data 210 received from the vehicle sensor subsystem and the predicted trajectories where predicted trajectories includes a plurality); 
training, by the navigation device, an Artificial Intelligence (AI) model with a plurality of images of a plurality of road regions (¶41 -  the machine learning training provided by the real world data collection system 201 including the gathered traffic and vehicle image data and other perception or sensor data where gathered vehicle image data corresponding to the recited plurality of images of a plurality of road regions); 
analyzing, by the navigation device, the image using the trained Al model to generate trajectory parameter suggestions, wherein the trajectory parameter suggestions indicate an alternative trajectory waypoints for the AGV (¶41 and ¶49 - The prediction-based trajectory planning module 200, and the trajectory processing module 173 therein, can receive input object data 210 from one or more of the vehicle sensor subsystems 144, including one or more cameras where these likely trajectories of proximate agents can be determined based on the machine learning techniques configured from the training scenarios); 
generating, by the navigation device, a velocity of the AGV based on a previous moment velocity, a projected velocity, and the trajected parameter suggestions (¶49 - the first suggested trajectory may cause the vehicle 105 to make a sequential change on its speed and heading where sequential change on its speed corresponding to the recited generating a velocity based on a previous moment velocity, a projected velocity and trajected parameter suggestions); 
determining a set of alternate trajectory waypoints and a suggested velocity for a given segment based on the image of the given segment, a set of the plurality of planned trajectory waypoints in the given segment, an adjusted trajectory waypoint in a previous segment, and the generated velocity in the previous segment using the AI model (¶41 and ¶49-50 - prediction-based trajectory planning determines trajectory waypoints and turning rates, acceleration or stopping rates, speed corresponding to the recited alternate trajectory waypoints with suggested velocity based on image data from the vehicle sensor subsystems 144 can be processed by an image processing module to identify proximate agents or other objects corresponding to the recited image data for the segment, a new set of predicted trajectories corresponding to the recited adjusted trajectory and a set of planned trajectories utilizing current positioning information and therefore utilizing waypoints from the previous segment where acceleration or stopping rates and speed are taken into consideration therefore including the recited determined velocity from the previous segment which are determined based on the machine learning techniques corresponding to the recited AI modeling); 
determining an adjusted trajectory waypoint based on the set of alternate trajectory waypoints and the suggested velocity for the given segment (¶49-50 - prediction-based trajectory planning determines trajectory waypoints and turning rates, acceleration or stopping rates, speed corresponding to the recited alternate trajectory waypoints with suggested velocity); and 
controlling, by the navigation device, a movement of the AGV based on the adjusted trajectory waypoint (¶15 - The autonomous vehicle control subsystem, for example, can use the real-time generated trajectory to safely and efficiently navigate the vehicle 105 through a real world driving environment while avoiding obstacles and safely controlling the vehicle).
While Sun does disclose iterative trajectory planning (¶49), it does not disclose a segmenting breakdown of equidistant road segments in the image.
However, Mori discloses a navigation and localization system including segmenting the visible road region in the image into a plurality of equidistant segments along a road length (¶25 – map pattern matching based on segment-chain approximation using equal-length segments corresponding to the recited breaking down of the visible road into a plurality of equidistant segments).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the prediction based trajectory planning system of Sun with the navigation and localization segmentation of Mori in order to more accurately match and track patterns in the image data (Mori - ¶25).

Regarding claims, 2, 8, and 14, Sun further discloses receiving the image comprises capturing the image of the visible road region using an imaging device (¶25 - vehicle sensor subsystem 144 may include LIDAR corresponding to the recited imaging device of the visible road region).

Regarding claims 3, 9, and 15, Sun further discloses segmenting the image comprises segmenting the image based on projection of LiDAR points on the image (¶25 - vehicle sensor subsystem 144 may include LIDAR).

Regarding claims 4, 10, and 16, Sun further discloses wherein each of the plurality of images comprises one or more annotatable features comprising (¶41 - The traffic and vehicle image data and other perception or sensor data, the ground truth data and the driver intention data gathered or calculated by the real world data collection system 201 can be used to generate training data): 
a plurality of planned trajectory waypoints in a road region (¶50 - A trajectory or path can be specified as a collection of waypoints from a current vehicle position to a desired vehicle position along a designated path and the prediction-based trajectory planning module 200 uses object data 210 received from the vehicle sensor subsystem and the predicted trajectories where predicted trajectories includes a plurality), 
a lateral shift direction to navigate around one or more anomalies in the road region (¶49 – vehicle passing another vehicle corresponding to the recited lateral shift to navigate around an anomaly), 
a plurality of adjusted trajectory waypoints to navigate around the one or more anomalies in the road region (Fig. 5 and ¶49-50 - generate the likely trajectories, or a distribution of likely trajectories based on proximate agents or other objects (e.g., moving vehicles, dynamic objects, or other objects in the proximate vicinity of the vehicle 105)), 
a velocity for navigating on the plurality of adjusted trajectory waypoints in the road region (¶49 – trajectories include turning rates, acceleration or stopping rates and speed corresponding to the recited velocity for navigating the waypoints), and 
one or more of (the element “one or more of” only requires one of the following elements to be disclosed for the element to be met): 
a category of each of the one or more anomalies in the road region (¶45 -  image processing module to identify proximate agents (e.g., moving vehicles, dynamic objects, or other objects in the proximate vicinity of the vehicle) corresponding to the recited identifying a category of the anomalies), and 
a severity of each of the one or more anomalies in the road region.

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over
Sun et al. (US 2019/0072973) in view of Mori (US 2007/0078594), as applied to claims 1, 7, and 13 above, further in view of Suzuki et al. (US 2007/0106445).

Regarding claims 5, 11, and 17, Sun further discloses determining the adjusted trajectory waypoint in the given segment comprises adjusting the set of alternate trajectory waypoints in the given segment for the AGV (¶49-50 - prediction-based trajectory planning determines trajectory waypoints and turning rates, acceleration or stopping rates, speed corresponding to the recited alternate trajectory waypoints) and utilizing safety, capabilities, and turning angles when selecting alternate trajectories, but does not explicitly disclose determining based on a preset correlation of velocity and a safe turning angle.
However, Suzuki discloses a deceleration controller including the known system of associating a safe velocity/lateral acceleration based on the suggested velocity for the given segment and a safe turn angle for the suggested velocity, and wherein the safe turn angle for the suggested velocity is pre-configured (¶3 – safe vehicular speed based on turning conditions and allowable level of lateral acceleration preset corresponding to the recited safe speed/turning correlation factors).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the prediction based trajectory planning system of Sun in view of Mori with the deceleration controls of Suzuki in order to prevent spinning, drifting and overturning (Suzuki - ¶3).

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over
Sun et al. (US 2019/0072973) in view of Mori (US 2007/0078594) and Suzuki et al. (US 2007/0106445), as applied to claims 5, 11, and 17 above, further in view of Rahimi et al. (US 2020/0307564).

Regarding claims 6, 12, and 18, Sun further discloses adjusting the set of alternate trajectory waypoints comprises (¶49): 
determining an angle between two adjacent imaginary line connecting the approximate trajectory waypoint for the given segment with a planned or an adjusted trajectory waypoint for a previous segment and a planned or an approximate trajectory waypoint for a next segment (¶4 and ¶49-50 – autonomous vehicle systems inherently determine a heading angle between the previously driven segment/waypoint and the intended next driving segment/waypoint); and 
While Sun does disclose utilizing safety, capabilities, and turning angles when selecting alternate trajectories, but does not explicitly disclose determining based on a preset correlation of velocity and a safe turning angle.
However, Suzuki further discloses adjusting the approximate trajectory waypoint for the given segment in a lateral direction based on the angle and the safe turn angle for the suggested velocity (¶3 – safe vehicular speed based on turning conditions and allowable level of lateral acceleration preset corresponding to the recited safe speed/turning correlation factors).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the prediction based trajectory planning system of Sun in view of Mori with the deceleration controls of Suzuki in order to prevent spinning, drifting and overturning (Suzuki – 
¶3).
	Sun in view of More and Suzuki do not disclose determining the approximate trajectory based on an average of the identified trajectories however Rahimi discloses a collision avoidance recognition system including determining an approximate trajectory waypoint for the given segment by averaging the set of alternate trajectory waypoints falling within the given segment (¶44-45 - hypothesis resolver 430 can output multiple predicted future paths and can resolve them by utilizing a best predicted future path or average predicted future path corresponding to the recited approximate trajectory by averaging the set of alternate trajectories in a segment).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the prediction based trajectory planning system of Sun in view of Mori and Suzuki with the collision avoidance and planning system of Rahimi in order to analyze each and every hypothesis to determine the likelihood of collision with an external agent within range of the vehicle (Rahimi - ¶44-45).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Zhu et al. (US 9,874,871) discloses a system of controlling autonomous vehicle driving systems including utilizing machine learning to derive steering positions based on a current target steering position, a current steering position, a previous target steering position, a previous steering position, and/or a current vehicle speed at the point in time (Col. 2, lines 17-37).

Sun et al. (US 2019/0064793) discloses a system of maneuvering the vehicle 105 in turns, performing a controlled acceleration, turn, or stop, or the like utilizing vehicle motion control operations may cause the vehicle 105 to make sequential changes to its speed, acceleration, heading, torque control, gear usage, engine RPM, throttle level, braking level, steering direction, and the like (¶43).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/BEHRANG BADII/            Primary Examiner, Art Unit 3665